695 S.E.2d 1 (2010)
In the Matter of Kevin SCHUMAKER.
No. S10Y0470.
Supreme Court of Georgia.
April 19, 2010.
Paula J. Frederick, General Counsel State Bar, Kelly O. McGee, Asst. General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on Kevin Schumaker's petition for voluntary discipline, in which he seeks the imposition of a Review Panel Reprimand. The State Bar has filed a response recommending that the Court accept the petition. This Court previously rejected and remanded Schumaker's petition for voluntary discipline, In the Matter of Schumaker, 286 Ga. 178, 686 S.E.2d 129 (2009).
While Schumaker was employed as a public defender in 2007 and 2008, four clients filed grievances against him. Schumaker admits that in connection with his representation of two of the clients he failed to communicate with reasonable diligence and promptness with the clients such that his conduct violated Rules 1.3 and 1.4 of the Georgia Rules of Professional Conduct of Bar Rule 4-102(d). With respect to all the Notices of Investigation issued in response to the four grievances, Schumaker admits that he failed to timely file a written response under oath within 30 days as required by Rule 4-204.3; instead his responses were filed months later in April 2009. He admits that this conduct violated Rule 9.3. With respect to two other clients, one of whom asserted that Schumaker failed to maintain contact with him and the other who claimed there was a conflict of interest with a co-defendant, the State Bar has stated its belief that there is insufficient evidence that Schumaker violated any disciplinary rule other than Rule 9.3.
In mitigation, Schumaker states that he sought treatment for depression and alcoholism prior to the receipt of any Notice of Investigation; he has sought treatment from the State of Georgia's Employees Assistance Program and private health providers; he has employed the assistance of the State Bar of Georgia's Lawyer Assistance Program; and he continues to be actively involved in local 12-step groups, attending an average of seven meetings per week. He also states that after he was given an interim suspension for failure to respond to the Notices of Investigation, he resigned from his job in September 2008 to focus on his health problems, and did not seek reinstatement until April 2009.
After reviewing the record, the Court agrees that a Review Panel reprimand is the appropriate sanction in this case and therefore accepts the petition for voluntary discipline. Accordingly, the Court hereby orders that Schumaker receive a Review Panel Reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220 for his admitted violations of Rules 1.3, 1.4, and 9.3.
Review Panel Reprimand.
All the Justices concur.